                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

ALLEGHENY INTERNATIONAL
SERVICES (ME), LLC,

     Plaintiff,

v.                             Case No. 8:18-cv-1568-T-33SPF

BRIAN FLYNN,

     Defendant.
______________________________/
                              ORDER
     Before this Court is Plaintiff Allegheny International

Services (ME), LLC’s (“International Services”) Motion to

Dismiss Flynn’s Counterclaim (Doc. # 56), filed on December

28, 2018. Defendant Brian Flynn responded in opposition on

January 11, 2019. (Doc. # 59). For the reasons that follow,

the motion is denied.

I.   Background

     Flynn’s   amended    counterclaim   alleges   International

Services misrepresented its affiliation with Allegheny Health

Network (“Health Network”) and Allegheny General Hospital

(“General Hospital”) – two prominent healthcare providers –

so that Flynn, who has thirty years of experience managing

hospitals, would serve as the CEO of International Services’

new hospital in Kuwait. (Doc. # 50 at 24-26). International



                                1
Services’ alleged misrepresentations not only induced Flynn

to accept the position and move to Kuwait but also induced

Flynn to return to Kuwait after he was briefly terminated and

induced his wife to move to Qatar. (Id. at 26).

     The     misrepresentations             allegedly          began      with

International Services’ website, which Flynn used to research

the CEO position. (Id. at ¶¶ 139, 211). Among other things,

International Services’ website displayed Health Network’s

logo next to International Services’ name, referenced both

Health   Network    and   General    Hospital      numerous      times,    and

explained    that    International         Services      brought       Health

Network’s services to health centers in the Middle East. (Id.

at ¶¶ 141-32). These misrepresentations continued during the

interview   process.      For   example,     Flynn’s     interviews       were

conducted   at   General    Hospital       with   two   of     International

Services’ representatives who previously worked for General

Hospital. (Id. at ¶¶ 152-54, 158-59).

     After Flynn was hired, further meetings were conducted

at General Hospital with numerous Health Network and General

Hospital    representatives.        (Id.    at    ¶¶    165,    171-73).     A

presentation in one of these meetings included a discussion

on the role of Health Network’s physicians at the Kuwait

hospital. (Id. at ¶¶ 175-76). Flynn also met with Amr Elrifai,


                                     2
International Services’ owner, and General Hospital’s CEO to

discuss     how    General   Hospital     could    support       the   Kuwait

project. (Id. at ¶¶ 180-81). Flynn was also receiving emails

from International Services’ representatives, who had Health

Network email addresses, that indicated Health Network and

General Hospital were involved in the Kuwait project. (Id. at

¶ 190). Additionally, Flynn’s reimbursement check for his

travel expenses to Kuwait stated it was issued by General

Hospital, even though the check allegedly did not actually

come from General Hospital. (Id. at ¶¶ 203-04).

     It was later revealed that while International Services

proposed Health Network support the Kuwait project, the two

entities     did    not   reach     an   agreement    regarding        Health

Network’s involvement in the project. (Doc. # 50-1 at ¶ 9).

Flynn   alleges     others   were    also    misled   by    International

Services’ representations of Health Network’s involvement in

the Kuwait project. (Doc. # 50 at ¶¶ 129-30). In fact, Health

Network’s    General      Counsel    wrote   a    letter    to    an   entity

allegedly misled by International Services’ representations,

stating that Health Network and General Hospital were not

affiliated    with     International      Services    and    that      Health

Network would demand International Services to stop using

their branding. (Doc. # 50-5).


                                     3
      After    Flynn    left        the        CEO    position,     International

Services brought this action against Flynn for breach of

contract,     conversion,         and     tortious         interference     with     a

contract.     (Doc.    ##    1,     38).       In    response,     Flynn    filed     a

counterclaim against International Services for fraud (Doc.

# 40), which this Court dismissed because Flynn failed to

allege fraud with particularity in compliance with Federal

Rule of Civil Procedure Rule 9(b). (Doc. # 49). Flynn then

filed   an    amended       counterclaim             for   fraud   and     negligent

misrepresentation.          (Doc.    #     50).       On    December     28,    2018,

International Services filed the instant motion, arguing the

amended counterclaim still fails to comply with Rule 9(b).

(Doc. # 56). Flynn filed his response on January 11, 2019.

(Doc. # 59). The motion is ripe for review.

II.   Legal Standard

      On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the counterclaim

and   construes   them       in     the    light       most   favorable        to   the

counterclaim plaintiff. Jackson v. Bellsouth Telecomms., 372

F.3d 1250, 1262 (11th Cir. 2004). Further, this Court favors

the counterclaim plaintiff with all reasonable inferences

from the allegations in the counterclaim. Stephens v. Dep’t




                                           4
of Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir.

1990). But,

       [w]hile a [counterclaim] attacked by a Rule
       12(b)(6) motion to dismiss does not need detailed
       factual allegations, a plaintiff’s obligation to
       provide the grounds of his entitlement to relief
       requires more than labels and conclusions, and a
       formulaic recitation of the elements of a cause of
       action will not do. Factual allegations must be
       enough to raise a right to relief above the
       speculative level.

Bell    Atl.    Corp.     v.   Twombly,   550   U.S.   544,    555    (2007)

(citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

consideration to well-pleaded factual allegations, documents

central to or referenced in the counterclaim, and matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).

III. Analysis

       Rule 9(b) requires a party alleging fraud to “state with

particularity       the   circumstances     constituting      the    fraud,”

although “[m]alice, intent, knowledge, and other conditions

of a person’s mind may be alleged generally.” Fed. R. Civ. P.

9(b).   The    heightened      pleading    standard    of    Rule    9(b)   is

satisfied      if   the   claim   sets    forth:   “(1)     precisely   what

statements or omissions were made in which documents or oral


                                     5
representations; (2) the time and place of each such statement

and the person responsible for making (or, in the case of

omissions,      not   making)    them;      (3)    the   content    of     such

statements and the manner in which they misled the plaintiff,

and; (4) what the defendant obtained as a consequence of the

fraud.” In re Galectin Therapeutics, Inc. Sec. Litig., 843

F.3d 1257, 1269 (11th Cir. 2016).

      In other words, “Rule 9(b) demands that [parties] must

actually plead the who, what, when, where, and how of specific

misrepresentations that led them astray.” Lawrie v. Ginn Dev.

Co., LLC, 656 F. App’x 464, 474 (11th Cir. 2016). “Failure to

satisfy Rule 9(b) is a ground for dismissal of a complaint.”

Corsello v. Lincare, Inc., 428 F.3d 1008, 1012 (11th Cir.

2005)    (per     curiam).      Additionally,         “because      negligent

misrepresentation sounds in fraud, the facts supporting the

claim must be [pled] with particularity.” Lee Mem. Hosp. Sys.

v. Blue Cross & Blue Shield of Fla., Inc., No. 2:16-cv-901-

FtM-38MRM, 2017 U.S. Dist. LEXIS 47805, at *52 (M.D. Fla.

Feb. 22, 2017).

      Flynn’s    amended     counterclaim         satisfies   the   pleading

requirements of Rule 9(b). The amended counterclaim alleges

the     exact    documents      and       misrepresentations        made     by

International Services, as well as the specific time, place,


                                      6
and    persons    responsible         for       these      representations.         Flynn

specifies that International Services’ website, among other

things, used Health Network and General Hospital’s branding

and stated International Services brought Health Network’s

services     to    health      centers          in    the        Middle    East.    Flynn

identifies        statements         made       by     International          Services’

representatives         in    specific          emails,           presentations,       and

meetings   regarding         Health     Network            and    General    Hospital’s

involvement in the Kuwait project. Flynn also identifies a

check bearing General Hospital’s name to cover his travel

expenses to Kuwait, which Flynn alleges was not actually

issued by General Hospital.

       Additionally,         Flynn    alleges         how        these    documents    and

representations         misled        him.       Before           Flynn     was     hired,

International Services’ website and use of Health Network’s

facilities       made   Flynn    believe             the    entities       consistently

worked together, including on projects such as the Kuwait

hospital. After Flynn was hired, the representations made in

emails, presentations, and meetings likewise supported his

continued belief that Health Network and General Hospital

were    affiliated      with    the     Kuwait         project.          Finally,    Flynn

specifically alleges that International Services obtained a

highly experienced manager to serve as CEO by misrepresenting


                                            7
the    Kuwait   hospital’s        support.           This    is     a    sufficient

allegation of a benefit International Services wrongfully

received through its fraud.

       International Services argues Flynn failed to allege

that it made any representations regarding its affiliation

with   Health   Network     and     General       Hospital        before      Flynn’s

hiring that could have induced Flynn to join International

Services. (Doc. # 56 at 7-11). But International Services’

use of Health Network and General Hospital’s branding, which

Health Network demanded International Services stop using,

and statements of International Services’ representation in

the Middle East could plausibly lead Flynn to believe these

entities were working on the Kuwait project together. The

amended counterclaim also alleges International Services’

misrepresentations induced Flynn to come back to Kuwait after

his termination and induced Flynn’s wife to move to Qatar.

       International       Services           also      contends         that     its

representations       of   Health    Network         and    General      Hospital’s

involvement in the Kuwait project were not false. (Id. at

15).   The    Court   accepts       the       allegations      in       the   amended

counterclaim as true. Here, Flynn alleges that Health Network

and General Hospital neither assisted nor agreed to assist in

the    ways   International       Services        had       represented.        Flynn


                                          8
bolsters   these   allegations   with    multiple    exhibits.   For

example, Elrifai’s affidavit states International Services

and Health Network did not reach an agreement regarding Health

Network’s involvement in the Kuwait project. (Doc. # 50-1 at

¶ 9). Also, Health Network’s General Counsel wrote a letter

stating that Health Network and General Hospital were not

affiliated with International Services. (Doc. # 50-5). These

allegations and accompanying exhibits plausibly establish

that International Services’ representations were false. See

In re Galectin Therapeutics, 843 F.3d at 1269 (“Rule 9(b)

does not abrogate the concept of notice pleading . . . .”).

      Additionally,   International      Services    contends    the

negligent misrepresentation claim fails to comply with Rule

9(b) for the same reasons the fraud claim fails. (Doc. # 56

at 17). However, for the same reasons articulated above, Flynn

has    sufficiently    alleged       a   claim      for   negligent

misrepresentation under Rule 9(b).

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      Plaintiff Allegheny International Services (ME), LLC’s

Motion to Dismiss Flynn’s Counterclaim (Doc. # 56) is DENIED.




                                 9
     DONE and ORDERED in Chambers, in Tampa, Florida, this

25th day of January, 2019.




                             10
